Citation Nr: 1134317	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for anxiety/depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969, from February 1975 to February 1978 and from May 1980 to August 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007, April 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The February 2007 rating decision in part, granted service connection for depression/anxiety at a 10 percent disability rating.  The April 2007 rating confirmed and continued the 10 percent rating for depression/anxiety.  The April 2009 rating decision in part, continued a 40 percent disability rating for a low back strain with degenerative joint and disc disease. 

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran's representative in a July 2011 Appellant's brief claimed that the Veteran is not employable solely by reason of his service-connected disabilities.  

In a July 2011 Appellant's Brief, the Veteran's representative contended that the issue of entitlement to a rating in excess of 40 percent for a low back strain with degenerative joint and disc disease needed to be remanded under the provisions of Manlincon v. West, 12 Vet. App. 238, 240 (1999) as the Veteran had filed a timely notice of disagreement (NOD) in September 2007 with a April 2007 decision which had continued a 40 percent rating for a low back strain with degenerative joint and disc disease.  However, the Board notes that at the time of the September 2007 correspondence, the Veteran had the benefit of his current representative who only specifically identified one issue (entitlement to an increased rating in excess of 10 percent for anxiety/depression) that he was disagreeing with.  Additionally, while the statement referenced an MRI of the back, this was only made in relation to how his back disability was affecting his psychiatric disability.  As such, a timely NOD to the issue of entitlement to a rating in excess of 40 percent for a low back strain with degenerative joint and disc disease was not filed in the September 2007 correspondence.  

The Board notes that if the Veteran desires to file a claim for an increased rating in excess of 40 percent for a low back strain with degenerative joint and disc disease, he should contact the RO and file a claim.

The issue of entitlement to additional compensation based upon a dependent parent under 38 C.F.R. § 3.250 and § 3.59 (2010) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety/depressive disorder is manifested by chronic sleep disturbance and irritability which most nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but not higher, for anxiety/depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a May 2007 letter that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The May 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2007 letter, and opportunity for the Veteran to respond, the May 2008 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's September 2004, February 2007 and August 2007 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 10 percent disability rating for depression/anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400, effective March 29, 2006.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for posttraumatic stress disorder (PTSD) and Diagnostic Code 9440 for chronic adjustment disorder.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders rating of 10 percent is assigned when the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform tasks only during periods of significant stress, or where the Veteran's symptoms are controlled by continuous medication.

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's anxiety/depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 10 percent disabling.  This is the initial rating assigned after the grant of service connection.

The Veteran underwent a VA examination in September 2004.  He reported that he was taking antidepressant medication for his depression which he related to the loss of his job.  His symptoms included loss of appetite on certain days.  His concentration was fair.  Occasionally he had suicidal ideation and his energy waxed and waned.  He reported a temper problem.  On examination, he was cooperative and engaged.  There were no suicidal or homicidal thoughts presently and no plan or intention.  His ability to maintain personal hygiene was excellent and he was oriented to person, place and time.  There did not appear to be any significant memory loss or impairment.  There was no obsessive or ritualistic behavior.  His speech patterns were logical and relevant.  He did not have any panic attacks.  His affect was euthymic.  There was some sleep impairment but it did not interfere with his day time activities.  The diagnosis was moderate major depressive disorder now in partial remission.  A GAF score of 60 was recorded as the examiner noted that the Veteran had moderate symptoms associated with depressed mood.

A VA psychiatry note in October 2007 reported that the Veteran continued to be chronically dissatisfied with his marriage and had a lot of resentment about his family obligations.  He denied suicidal ideation, homicidal ideation or psychosis.  He was casually dressed and neatly groomed.  He was logical and goal-directed.  There was no evidence of delusional ideation or of perceptual distortions.  His affect was restricted but he could occasionally respond appropriately to humor with a smile.  His mood was dysthmic and somewhat angry.

A February 2009 VA psychiatry note reported that the Veteran's mood was very dysthmic with varied affect.  

An April 2009 VA psychiatry report noted that the Veteran was personable and showed a sense of humor and curiosity.  He also described irritability and discouragement with his pain and limitations.  He appeared moderately sad at times.  He was not anxious.  His thoughts were clear and rational.  He described some problems with his recent memory but they were not apparent during a lengthy interview.  There was no evidence of hallucinations or delusions.  His judgment and insight were good.  A GAF score of 65 was recorded.

The Veteran underwent a VA examination in February 2007.  He reported that his depression had worsened and that he had been really feeling downhearted most of the time and had crying spells on occasion.  He had gained weight, got tired for no reason, loss interest in sex or relating with his wife and his concentration and decision making were decreased.  He was restless and irritable and described throwing temper tantrums.  He felt like the people around him would be better off if he was not there and that he adversely affected his family members.  He did not have panic attacks but did feel anxiety and worry about his life.  He had no inpatient hospitalizations.  He was increasingly frustrated with his physical limitations.  On examination, he was alert and oriented to date and time.  He reported that there were many days that went by when he did not know what day of the week it was.  He was well groomed and looked his stated age.  There was no delusional material.  He often reported not recalling things.  There was no apparent response to hallucinations and no inappropriate behavior.  His thoughts were focused for the most part and there were no abnormal thought patterns or impairment in his thought processes.  He was able to remember events from long ago but reported not being able to remember things that had happened in the past few days.  No obsessive, compulsive or ritualistic behaviors were noted.  His rate and flow of speech were normal in tone and quality.  There were no irrelevant, illogical or obscure speech patterns.  He denied panic attacks.  He admitted to having suicidal thoughts from time to time.  He appeared to be in a depressed mood.  He did not appear to be overtly anxious.  The diagnosis was chronic major depressive disorder.

The Veteran underwent a VA examination in August 2007.  It was noted that the Veteran socialized with friends but that he and his wife did not engage in social and leisurely activities with each other.  He reported sleeping difficulties as he woke a lot during the night.  He had no psychiatric hospitalizations.  He did receive counseling sessions every two to four weeks which was a decrease from the weekly sessions he attended.  He reported that his depression had worsened because his back pain had increased.  He was frustrated and depressed because he could no longer do the things he once could do.  He indicated that he had some anger management difficulties.  On examination, he arrived in an agreeable manner.  He was alert and oriented in all spheres.  Thoughts were logical, coherent and well organized.  There was no evidence of impairment of thought or communication.  He was unable to answer many questions pertaining to his status and function.  He reported memory problems.  He was able to attend and carry out simple directions.  He did not display any gross psychotic symptoms such as delusions or hallucinations.  He did not report homicidal thoughts.  He acknowledged suicidal ideation and stated that he contemplated walking into traffic.  The diagnosis was recurrent major depressive disorder.  A GAF score of 55 was recorded.

An April 2009 VA treatment note indicated that the Veteran was personable and showed a sense of humor and curiosity.  He also described irritability and discouragement with his pain and limitations.  He appeared moderately sad at times.  His thoughts were clear and rational.  He described problems with his recent memory but they were not apparent during the lengthy interview.  There was no evidence of hallucinations or delusions.  Insight and judgment were good.  A GAF score of 65 was recorded.

A September 2009 VA treatment note indicated that the Veteran was casually dressed and well groomed.  His speech was normal.  His mood was "okay" and his affect was appropriate to the situation.  His thought process was linear and goal directed.  He denied suicidal or homicidal ideation.  There was no evidence of hallucinations.  Insight and judgment were intact.  He had a lot of situational stress.

In light of the evidence regarding the Veteran's psychiatric symptomatology, the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by a 30 percent disability rating.  In so finding the Board notes that the evidence indicates that the Veteran generally experiences mild to moderate symptomatology including chronic sleep disturbance and irritability.  The record shows that these symptoms have impacted the Veteran's social functioning as well as impacted his ability to maintain relationships in a working environment.

However, the evidence does not show that the occupational and social impairment from the disability more nearly approximates the reduced reliability and productivity contemplated by a 50 percent rating.  The collective evidence shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was found to have depressed mood and chronic sleep impairment, all of which is consistent with the criteria for a rating of 30 percent.  The evidence does not suggest that the Veteran experiences circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; or any of the other symptoms associated with a rating in excess of 30 percent.  Additionally, the September 2004 VA examiner specifically described the anxiety/depressive disorder symptomatology as moderate.

While the Veteran reported suicidal ideation at times, the Board notes that there was no plan or intent in any instance.

The Board's assessment of the severity of the Veteran's anxiety/depressive disorder is underscored by the GAF scores assigned to him.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  The Veteran had been assigned a GAF scores ranging from 55 to 65.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran's GAF score of 55 during his most recent August 2007 VA examination, reflecting moderate symptomatology and functional impairment, is generally consistent with the objective findings and a 30 percent rating. 

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's anxiety/depressive disorder most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the Veteran is entitled to a 30 percent rating, but not higher, for the entire initial rating period. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 





Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's anxiety/depressive disorder is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 


ORDER

Entitlement to an initial 30 percent rating, but no higher, for anxiety/depressive disorder is granted, subject to the criteria applicable to the payment of monetary benefits. 





REMAND

As noted above, the record in this case indicates that the Veteran's representative in a July 2011 Appellant's brief claimed that the Veteran is not employable solely by reason of his service-connected disabilities.  The record thus raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Thus, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of his service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.  

3.   Re-adjudicate the claim for entitlement to a TDIU.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


